Citation Nr: 0838143	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an increased evaluation for service-
connected intervertebral disc syndrome of the lumbar spine, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, MS,  JS, TS and GS


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran was in the National Guard for years with active 
service from May 21 to August 24, 1984, and from January 30, 
2003 to January 8, 2004. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions by the above Department of Veterans Affair (VA) 
Regional Office (RO).

Service connection is also in effect for tinnitus, rated as 
10 percent disabling; degenerative medial meniscus of the 
right knee, status post-arthroplasty, currently rated as 30 
percent disabling (except when rated as 100 percent disabling 
under 38 C.F.R. § 4.30); a separate evaluation for 
instability of the right knee, rated as 10 percent disabling; 
and bilateral defective hearing, rated as noncompensably 
disabling.  The veteran has indicated that it is not now his 
intent to pursue the appropriateness of these ratings and the 
issues are not part of the current appeal.

The veteran and several of his family members provided 
testimony before the undersigned Veterans Law Judge via 
videoconferencing in August 2008; a transcript is of record.

In addition to the claims file and multiple folders of 
evidence, the veteran has submitted a large file of 
additional clinical records on which there is a written 
waiver of initial VARO consideration.  His VA VR&E and 
Counseling file is also of record.  He has been found to be 
eligible for nonservice-connected pension benefits.

The issues ## 2 and 3 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence now raises a reasonable 
doubt that the veteran's pre-service psychiatric disability, 
predominantly diagnosed as bipolar disorder, was exacerbated 
and permanently increased in nature and substance during and 
as a result of his service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, an acquired 
psychiatric disability to include bipolar pre-existed service 
but was aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 1153, 5103, 5107;38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).  Given the nature of the 
actions taken herein, suffice it to state that VCAA 
procedures have been responsibly and amply fulfilled in the 
issue #1  herein concerned.  



A.  Bipolar Disorder
II.  Pertinent Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as a psychosis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
immediately subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), and cases cited therein.  See also VAOPGCPREC 82- 90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based upon facts provided by the veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the veteran which 
formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the veteran. 

Here, the history reported by the veteran and his family 
members on various occasions including on examinations is not 
contradicted by the record.  Kowalski, supra; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on 
veteran's statement renders a medical report incredible only 
if the Board rejects the statement of the veteran).

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker, 
supra, citing Colvin, supra.  Thus, the weight to be accorded 
the various items of evidence in this case must be determined 
by the quality of the evidence, and not necessarily by its 
quantity or source.

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from claimed 
disorder deemed speculative); Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his claimed condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of disability for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by a 
particular exposure is insufficient to establish service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related to service, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).




III.  Factual Background and Analysis

Because of the action taken herein, and due to the 
comprehensive nature of the recent medical expert opinion and 
the data contained therein, the factual background in this 
case will be only summarized.  This is of no detriment to the 
veteran and simplifies the adjudication.

The actual service documentation as to his psychiatric 
problems prior to service are limited.  Nonetheless, between 
his own statements, those both in writing by his family 
members and their oral testimony, and the documentation by 
his private physician who has seen him since 1984, and whose 
treatment has covered all periods, before, during and since 
service, his pre-service mental health history appears fairly 
clear.  The Board is appreciative of the efforts his family 
has made to clarify his situation, and the candor with which 
they have provided their observations.  And while none are 
qualified to render diagnoses or nexus opinions, they are all 
permitted to address what they saw for themselves; in this 
case, that has been most helpful.

To summarize, the veteran did indeed have mental health 
problems prior to service for which he received treatment and 
occasional hospitalization.  He has readily admitted this and 
it is not contended otherwise.  Nonetheless, by all accounts, 
he was under fairly good control when he again entered active 
duty in early 2003.  However, he began to have problems when 
given certain duties and associating with given individuals, 
including one supervisor; added to this was the physical 
trauma of hurting both his knee and back, disabilities for 
which he now has service connection.

Private treatment records show that when on active duty, he 
was admitted on an emergency basis in November and December 
2003 after deepening depression and a suicide attempt.  It 
was noted that while he had been diagnosed as having bipolar 
disorder, his primary difficulties had involved depression 
and manic episodes.  Admitting diagnosis was major depression 
but discharge diagnosis was bipolar disorder, mixed state; 
alcohol abuse; and neurotic disorder, NOS.

Of record is a psychological consultation report dated in 
March 2005.  The entire report from Dr. LAD is of record in 
which it was noted that the referral had been to assess the 
relationship between his psychological status and his 
service. In summary, the psychologist noted that he had had a 
pre-service history of a mood disorder from about age 25, for 
which he had been seen by a private physician with a special 
interest in depression; and which, with medications, had been 
under good control prior to 2003 or so.  He identified his 
having been on active duty as part of homeland security 
matters for a period of time, and doing fairly well until 
November 2003 when he had a number of leadership-related 
difficulties, which he was handling fairly well until he was 
placed in a night shift situation which made things worse.  
He had what amounted to a crisis in late 2003 which required 
private hospitalization (this was during service).  He felt 
that he had not been treated fairly by the service 
thereafter.  He was returned home by his commanders but still 
required repeated hospitalizations.  The psychologist 
concluded that this exacerbation was when he was on active 
duty in November 2003.  Current diagnosis was bipolar 
disorder, severe, with polysubstance abuse in remission and 
avoid(ant) personality traits.  Axis III included his 
herniated disks, hearing loss and other physical problems.  
His GAF was assessed to be at 35.

VA and private treatment records are voluminous and show 
ongoing care  His GAF has had a range of levels but has often 
been in the 20's and 30's.  By his own account, and those of 
his physicians, he has had some 40 hospitalizations for his 
mental heath issues along with multiple suicide attempts, 
etc..

There are numerous thoughtful and extensive statements and 
evaluations of record from the veteran's private physician, 
OLB, M.D., who has seen him and been his family physician 
since 1984.  Dr B has noted that while he has a family 
practice, he also specialized in and has lectured and taught 
in areas of depression.  He has summarized the veteran's 
problems as being present since he began care in 1984.  He 
had been diagnosed with bipolar disorder in the mid-1990's 
and had been seen by his practice group in August 1997 with 
depression and was started on medications.  He had several 
episodes wherein medications were changed, but was said to 
have been stable until late 2003.  

There are a number of opinions of record by Dr B, all of 
which are essentially the same and/or consistent in nature.  
In essence, Dr. B has concluded that it was clear from their 
records starting in 1984 that 

(the veteran's) bipolar disorder has taken a 
downhill spiral since recalled to the military.  
His bipolar disorder was relatively stable prior to 
this recall, as is documented in my records.

The evidence in this case is certainly not unequivocal, but 
the aggregate evidence including the definitive medical 
expert opinions now of record raises a reasonable doubt which 
must be resolved in the veteran's favor.  Service connection 
is warranted for his acquired psychiatric disorder, currently 
and most prevalently diagnosed as bipolar disorder, which 
admittedly pre-existed service, but was aggravated therein. 


ORDER

Service connection for bipolar disorder is granted.


REMAND

The veteran is in receipt of pension benefits based on his 
inability to work.  Records and medical opinions with regard 
to his capacity for work are in the file from both VA and 
Social Security Administration (SSA).

Given the above grant of service connection for the veteran's 
prevailing disability, his bipolar disorder, the case must be 
returned for reassessment of his TDIU claim in that context.

In addition, there is development required with regard to his 
service-connected back disability.

 
B.  Back Disability

The veteran has been rated by the VARO under Code 5243 for 
his back, and assigned a 10 percent rating.

The available clinical data appears to reflect that he has 
significant back problems as demonstrated on X-rays, 
examinations, CAT scans and MRIs.  

For instance, VA evaluation in December 2005 showed chronic 
low back pain due to DJD at multilevels with mild canal 
stenosis at L-4/L-5.  

A MRI in September 2007 showed a budging disc at L-4/L-5 and 
L-5/S-1 as well as paraspinal spasm, and complaints of pain, 
stiffness and swelling.  At that time, neurological findings 
were seemingly normal, but other data would tend to indicate 
that there may be some radiculopathy, but the extent and 
nature thereof is unclear.

During the course of the current appeal the Court has 
expanded the notice that is required in claims for increased 
ratings.  In an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant. Vazquez-Flores v. Peake, 22 Vet. 
App. 120 (2008); cf. Overton v. Nicholson, 20 Vet. App. 427, 
441 (2006) (in an increased rating claim the veteran had 
notice of the evidence needed to substantiate the claim where 
he was told that to substantiate the claim he needed evidence 
showing that the disability had increased in severity).

In this instance, there are a number of Codes which may be 
utilized in rating a back disability in addition to Code 
5243.  The veteran is entitled to be apprised of the nature 
thereof, and to have his disability assessed within the 
pertinent parameters of each to ascertain the most 
appropriate one for his rating.
 
C.  TDIU

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service-
connected disabilities will be disregarded if the above- 
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. 38 
C.F.R. § 4.16(b).  In cases where the schedular criteria are 
not met, an extraschedular rating is for consideration.  38 
C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment. For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the veteran has not worked in some years, and 
there are opinions of record to the effect that his mental 
health situation, coupled with his orthopedic problems, much 
of which is service-connected, render him unable to work.  He 
also has other disabilities which may impact his occupational 
adaptability.

Suffice it to state that for purpose of VA benefits, the 
issue of TDIU has not been addressed by competent medical 
authority with regard to all of his now service-connected 
disabilities, some of which have been added and others of 
which have changed significantly since the initial claim was 
made for that benefit.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

    Up-to-date VA and private clinical data 
with regard to his back should be acquired 
and added to the file.

2.  The veteran should be scheduled for an 
orthopedic evaluation to determine the 
extent and exact nature of all his current 
back problems.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner should 
provide a comprehensive report including 
the complete rationale for all conclusions 
made.

    (a) The examiner should fully describe 
the degree of limitation of motion 
affected by the back problems including 
paraspinal muscles at L-4 through S-1.  
Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 
Complete range of motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present.

    (b) The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated, per 38 C.F.R. § 
4.40.

    (c) It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, per 38 C.F.R. § 4.45.

4.  The veteran's bipolar disorder should 
be rated and thereafter, along with the 
back disability and other service-
connected disabilities, be fully 
considered and addressed in the 
adjudication of the TDIU issue.

3. If the decision remains unsatisfactory, 
a SSOC should be issued, and the veteran 
and his representative should be given a 
reasonable opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further appellate review. 
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


